UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
In re:                                                        Case No. 19-13097 (SCC)
                                                              Chapter 11
SMARTER TODDLER GROUP, LLC,

                                  Debtors.

      NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF DOCUMENTS

         PLEASE TAKE NOTICE, that pursuant to Rules 2002, 9007 and 9010(b) of the Federal

Rules of Bankruptcy Procedure, and 11 U.S.C. §§ 102(1) and 1109(b), the undersigned attorney

appears for GIORDANO CONSULTING INC., a creditor of Debtors in the above-captioned case.

         NOTICE IS HEREBY GIVEN that Steven J. Cohen, Esq. and Jason L. Libou, Esq. request

that all notices given or required to be given in the above-captioned proceeding, including but not

limited to, all papers filed and served in all adversary proceedings in such cases, and all notices mailed

only to the statutory committees or their authorized agents, as such may be duly appointed or

designated, and to creditors and equity security holders who filed with the Court and request that all

notices be mailed to them, be given to and served upon Steven J. Cohen, Esq. and Jason L. Libou,

Esq. at the following office and telephone number:

                                         Wachtel Missry LLP
                                       885 2nd Avenue, 47th FL.
                                        New York, NY 10017
                                      Telephone: (212) 909-9500
                                       Telefax: (212) 909-9443

         NOTICE IS HEREBY GIVEN that the foregoing request includes not only notices and

papers referred to in Bankruptcy Rule 2002, but also includes, without limitation, orders and notices

of any application, motions, petitions, pleadings, requests, complaints or demands, whether formal or

informal, whether written or oral, and whether transmitted or conveyed by mail, hand delivery,




046520-002/00214944-1
telephone, telegraph, telecopies, telex or otherwise, that affects the above-captioned Debtors, the

Trustee or the property of such Debtors or the Debtors’ estate.

Dated: New York, New York
       October 24, 2019

                                               WACHTEL MISSRY LLP


                                               By:    s/ Jason L. Libou

                                               By:    s/ Steven J. Cohen

                                                      Steven J. Cohen
                                                      Jason L. Libou
                                              1 Dag Hammarskjold Plaza
                                              885 Second Avenue, 47th Fl.
                                              New York, New York 10017
                                              Tel: (212) 909-9500
                                              Fax: (212) 909-9443
                                              cohen@wmllp.com
                                              jlibou@wmllp.com
                                              Attorneys for Giordano Consulting Inc.




046520-002/00214944-1                             2
